Citation Nr: 1042776	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-11 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a cervical spine 
disability, also claimed as a neck disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to October 
1968.  

This matter comes before the Board of Veteran's Appeals (Board) 
from a March 2008 rating decision from the Department of 
Veterans' Affairs (VA) Regional Office (RO) above.  

The issue of entitlement to service connection for a cervical 
spine disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2004 rating decision, the RO denied entitlement to 
service connection for cervical spine disability and hepatitis C.  
The Veteran did not appeal that decision, and it became final.

2.  In a July 2006 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the claim 
of service connection for a cervical spine disability.  The 
Veteran did not initiate an appeal as to the July 2006 rating 
decision by submitting a notice of disagreement.  Therefore, the 
July 2006 rating decision became final.  

3.  Evidence received since the final rating decisions dated in 
May 2004 and July 2006 is new, relates to an unestablished fact 
necessary to substantiate the claims of service connection for 
cervical spine disability and hepatitis C, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claims.  

4.  There is no competent, credible, and probative evidence of 
record relating the Veteran's current hepatitis C to any event, 
disease, or injury that occurred during active military service.  

CONCLUSIONS OF LAW

1.  The May 2004 rating decision denying service connection for a 
cervical spine disability and hepatitis C is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R.  §§ 3.104, 3.160(d), 20.302, 
20.1103 (2010).

2.  The July 2006 rating decision that determined new and 
material evidence sufficient to reopen the claim of service 
connection for a cervical spine disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 
20.1103 (2010).
 
3.  New and material evidence to reopen the claims of entitlement 
to service connection for a cervical spine disability and 
hepatitis C has been received, and the Veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2010).

4.  Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1101, 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

To reopen a claim which has been previously denied and has become 
final, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 2002).  New and material evidence is 
defined as evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, which is neither cumulative nor 
redundant, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  In determining whether 
evidence is new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.  

If new and material evidence has been submitted, the Board may 
proceed to evaluate the merits of the claim, but only after 
ensuring that VA's duty to assist has been fulfilled.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  If the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Cervical Spine

Entitlement to service connection for a cervical spine disability 
was denied in a rating decision dated May 2004.  At that time, 
the RO considered the Veteran's service treatment records, which 
did not contain any complaints, treatment, or findings related to 
a cervical spine disability, and post-service medical evidence 
which, did not contain any objective evidence linking his current 
cervical spine disability to service.  The Veteran was advised of 
the RO's decision but he did not appeal the determination.  
Therefore, the May 2004 rating decision became final.  See 
38 U.S.C.A. § 7105 (West 2002).  

The Veteran attempted to reopen the cervical spine claim in July 
2006 and submitted a VA outpatient treatment record, dated 
September 2006, that contained a nexus statement relating the 
Veteran's current cervical spine disability to in-service blast 
injuries that caused his lumbar spine disability.  See September 
2006 VA outpatient treatment record.  However, in a rating 
decision dated March 2007, the RO denied the Veteran's claim, 
noting that the September 2006 statement was not considered new 
and material evidence because the lumbar spine disability, for 
which service connection was granted in March 1969, was due to 
his falling off a ladder in December 1967, not because of a 
rocket explosion or blast.  

The Veteran was advised of the RO's determination in July 2006, 
but he did not initiate an appeal by submitting a notice of 
disagreement as to the rating decision.  Instead, the Veteran 
submitted a new claim seeking service connection for various 
disabilities, including a cervical spine disability, in September 
2007.  

The Board has considered whether the September 2007 statement 
from the Veteran can be construed as a notice of disagreement as 
to the July 2006 rating decision, as it was received within the 
year following the July 2006 decision.  However, the Veteran's 
September 2007 statement did not express dissatisfaction or 
disagreement with the previous rating decision, or indicate a 
desire for appellate review of the prior decision.  Instead, the 
Veteran's statement merely stated, in pertinent part, that he 
wanted to request service connection for a cervical spine 
disability.  See 38 C.F.R. § 20.201.  Therefore, the Board finds 
the September 2007 statement from the Veteran was not a notice of 
disagreement as to the July 2006 rating decision and is, instead, 
accepted as an informal claim seeking to reopen the issue of 
service connection for a cervical spine disability.  Therefore, 
the July 2006 rating decision is final.  See 38 U.S.C.A. § 7105 
(West 2002).  

Since the July 2006 rating decision, the Veteran has submitted an 
additional medical opinion that purports to relate the Veteran's 
cervical spine disability to his military service.  See VA 
outpatient treatment record dated March 2007.  At the time of the 
last final decision, there was no objective evidence linking his 
cervical spine disability to service that was deemed new and 
material and sufficient to reopen the claim of service connection 
for a cervical spine disability.  However, the March 2007 medical 
opinion is considered competent medical evidence and, in 
determining whether new and material evidence has been submitted 
to reopen a claim for service connection, the Board presumes the 
credibility of all evidence.  Therefore, the Board finds that 
such evidence is new, relates to an unestablished fact necessary 
to substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the claim.  
Accordingly, the claim for entitlement to service connection for 
a cervical spine disability may be reopened.  See 38 U.S.C.A. 
§ 5108.  

Unfortunately, however, the Board finds additional evidentiary 
development is needed before a fully informed decision may be 
rendered in this claim and, thus, this issue will be discussed in 
the Remand portion of this decision.  

Hepatitis C

Entitlement to service connection for hepatitis C was denied in a 
rating decision dated May 2004.  At that time, the RO considered 
the Veteran's service treatment records, which did not contain 
any evidence of any form of hepatitis or any evidence of risk 
factors for hepatitis C during service, and post-service 
treatment records that showed he was diagnosed with hepatitis C 
many years after service.  The RO also considered the Veteran's 
statements that he believes his hepatitis C infection was 
incurred during service because (1) he showered in water that was 
pumped from swamps that contained human excrement, (2) he had 
dinner in the homes of Vietnam soldiers with whom he was friends, 
and (3) he drank beer that contained ice made from Vietnam swamp 
water.  The RO denied the Veteran's claim on the basis that there 
was no evidence that hepatitis C was incurred or caused by 
service.  The Veteran was advised of the RO's decision but he did 
not appeal the RO's determination.  Therefore, the May 2002 
rating decision became final.  See 38 U.S.C.A. § 7105 (West 
2002).  

Since the May 2002 rating decision, the Veteran has submitted 
medical opinion evidence that relates his current hepatitis C 
infection to treatment he received for an injury during his 
service in Vietnam.  See September 2007 statement from Dr. A.D.  
At the time of the last final decision, there was no medical 
evidence showing that the Veteran's current hepatitis C infection 
was related to his military service, and in determining whether 
new and material evidence has been submitted to reopen a claim 
for service connection, the Board presumes the credibility of all 
evidence.  Therefore, the Board finds that such evidence is new, 
relates to an unestablished fact necessary to substantiate the 
claim, is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim.  Accordingly, 
the claim for entitlement to service connection for hepatitis C 
may be reopened.  See 38 U.S.C.A. § 5108.  

The Board will proceed to evaluate the merits of the claim.  The 
Veteran will not be prejudiced thereby, as he has been advised of 
the law and regulations pertaining to entitlement to service 
connection and has been afforded an opportunity to present 
argument and evidence in support of his claim.  Moreover, the RO 
has considered the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Service Connection 

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown to 
be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the claim.  
Id.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) medical evidence of a nexus between the claimed 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence 
and contentions of record in a particular case, lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  

The Veteran has asserted that service connection is warranted 
because his current hepatitis C infection was incurred during 
service.  

The evidentiary record does not contain contemporaneous medical 
evidence that documents the initial treatment the Veteran 
received for hepatitis C.  Instead, the first evidence of 
treatment for hepatitis C is contained in a July 1996 VA 
treatment record, which reflects that the Veteran sought follow-
up treatment for hepatitis C that was diagnosed in 1976.  

The service treatment records do not contain any complaints, 
treatment, or findings related to any hepatitis infection, 
including hepatitis C.  Nor do the service treatment records 
contain any evidence of an event or injury in service which could 
reasonably be construed as a risk factor for developing hepatitis 
C.  

Nevertheless, the Veteran has asserted that his current hepatitis 
C infection was incurred during service because: 

(1) he showered in water that was pumped from swamps that 
contained human excrement; 

(2) he had dinner in the homes of Vietnam soldiers with whom 
he was friends, and 

(3) he drank beer that contained ice made from Vietnam swamp 
water.  

The Veteran is competent to report that these events occurred 
during military service; however, he is not competent to state 
that these events caused or resulted in his hepatitis C infection 
because such determinations require medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, 
the Veteran's statements are accepted as competent lay evidence 
that these events occurred during service.  

In support of his claim, the Veteran has submitted a statement 
from Dr. A.D., dated October 2005, which noted that the Veteran 
has a chronic hepatitis C infection and also noted that the 
Veteran reports that he was exposed to blood on blood contact 
while being treated for a leg wound injury in 1968 while in 
Vietnam.  Dr. A.D. also noted that the Veteran reported that he 
became jaundiced in 1968, which he noted may correlate with acute 
hepatitis infection.  Dr. A.D. stated that he cannot 
independently verify the record of events or the absence or 
presence of other transmission risk factors but that the Veteran 
reported that he has not used injection drugs, had high-risk 
sexual contacts, or been exposed to any other known blood on 
blood contact.  Therefore, Dr. A.D. stated that, if he assumed 
there was no injection drug use, no high-risk sexual exposures, 
and no other blood on blood contact, then, based on statistics 
from the Centers of Disease Control, it would be more likely than 
not that the Veteran contracted hepatitis C through the care for 
his injury during his Vietnam service.  

Dr. A.D.'s October 2005 statement is considered competent medical 
evidence; however, the probative value of his statement is 
lessened because his conclusion is based on an inaccurate factual 
basis and because he was not aware of all relevant facts in this 
case.  

At the outset, the Board notes that the service treatment records 
show that, in September 1968, the Veteran injured his left knee 
during service after falling and hitting his knee on a metal 
palette.  However, there is no indication that the injury caused 
an open wound, as only pain and tenderness over the patella were 
noted, and it appears that the injury was skeletal, as a cast was 
provided, with no mention that the injury required that a wound 
be cleaned or otherwise covered.  In addition, the injury 
occurred the night before the Veteran sought treatment.  
Therefore, the Board finds the findings contained in the service 
treatment records preponderate against a finding that the Veteran 
was bleeding when he sought treatment, providing highly probative 
evidence against the claim that this is the cause of the 
disability at issue.  

In evaluating the overall credibility of the Veteran's statement 
regarding his in-service blood on blood contact, the Board notes 
that neither the Veteran nor Dr. A.D. have provided sufficient 
details about the circumstances surrounding how the treatment the 
Veteran received resulting in his contact with someone else's 
blood.  Therefore, based on the foregoing, the Board finds the 
Veteran's statement regarding blood on blood contact during 
treatment for a leg injury during service is not credible.  

In addition, Dr. A.D. noted that the Veteran became jaundiced in 
1968; however, there is no documentation of such in the service 
treatment records.  In fact, on a report of medical history 
completed at the Veteran's separation examination in October 
1968, the Veteran specifically denied having jaundice, totally 
undermining with credible evidence this contention.   

While the Veteran is competent to report that he developed 
jaundice during service, his lay report is considered less than 
probative given the lack contemporaneous documentation during 
service and his specific denial of such at separation from 
service.  

Based on the foregoing, the Board finds there is no competent and 
credible evidence that the Veteran exposed to blood during 
service or that he developed jaundice during service.  Therefore, 
the Board finds that Dr. A.D. based his conclusion on an 
inaccurate factual basis and, thus, his opinion is of little 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  

Moreover, it appears that Dr. A.D. is not aware of all relevant 
facts in this case, including the Veteran's risk factors for 
developing hepatitis C.  In this regard, A.D.'s conclusion is 
clearly premised on the Veteran's report that he does not have 
any risk factors for developing hepatitis C, including the lack 
of high-risk sexual contacts.

However, review of the record reveals that, in February 2003, 
while receiving treatment for hepatitis C, the Veteran reported 
that he had about 10 episodes of unprotected sex, which was noted 
under the risk factors for developing hepatitis C.  Therefore, 
because there is objective medial evidence documenting the 
Veteran's report of several incidents of high-risk sexual 
activity, his conclusion is afforded lessened probative value.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In evaluating the ultimate merit of this claim, the Board notes 
there is no competent, credible, and probative evidence of record 
that relates the Veteran's current hepatitis C infection to his 
military service, including the various events and injuries 
reported by the Veteran.  Without such evidence, the Board finds 
that the competent and probative evidence of record preponderates 
against the Veteran's claim, particularly as there are no 
complaints or findings related to hepatitis C in service, 
hepatitis C is shown to have been diagnosed in 1976, eight years 
after he was separated from service, and no other competent, 
credible, and probative evidence linking his current hepatitis C 
infection to service.  

Based on the foregoing, the Board finds the preponderance of the 
evidence is against the grant of service connection for hepatitis 
C, and the benefit-of-the-doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Having submitted new and material evidence sufficient to reopen 
the claim of entitlement to service connection for a cervical 
spine disability, the Veteran's claim for that benefit is granted 
to that extent only.

Service connection for hepatitis C is denied.  

REMAND

As to the reopened cervical spine claim, the Board notes that it 
appears the evidentiary record does not contain evidence relevant 
to this claim.  

Review of the record reveals that the Veteran has identified VA 
outpatient treatment records which document treatment for a 
cervical spine disability as early as 1969.  The Veteran has 
submitted a copy of an informal claim for various disabilities 
submitted in May 1975, which stated that he was treated at VA 
Northport in January 1974.  See VA Form 21-4138 dated May 1975.  
He has also submitted an MRI report, dated November 1997, which 
contains a written statement from the Veteran that he did not 
have copies of episodes from prior years but that he had received 
treatment at the VA Medical Center (VAMC) in San Bernardino from 
1969 to 1973 and at VAMC Northport from 1973 to 1985.  

In addition, the Veteran has submitted a copy of a March 2007 
outpatient treatment record from the San Diego VAMC that is not 
otherwise included in the record.  In this regard, the Board 
notes that the RO obtained outpatient treatment records from the 
San Diego VAMC, dated from 2002 to 2009; however, given the 
Veteran's submission of treatment records not included therein, 
it appears that all pertinent treatment records were not obtained 
from the San Diego VAMC.  

In evaluating this claim and in determining whether a remand is 
necessary, the Board notes that there seems to be a gap in the 
evidentiary record regarding the Veteran's cervical spine 
disability.  The Veteran has submitted a medical opinion that 
states that his cervical spine disability likely occurred at the 
same time as the injuries that caused his lumbar spine 
disability, as he has had continuous symptoms since discharge and 
he has not had any other severe injuries that would result in his 
current disability.  See March 2007 VA outpatient treatment 
record.  

The March 2007 medical opinion is considered competent medical 
evidence; however, the Veteran has not asserted that he has 
suffered from cervical spine problems since service and the 
evidentiary record does not contain any assertion or 
documentation thereof.  Instead, the evidentiary record reflects 
that, in 1997, the Veteran was diagnosed with degenerative 
changes in his cervical spine, which he reported required 
surgery.  There is, however, no prior complaint or treatment for 
a cervical spine disability included in the record, including in 
the service treatment records.  

Because the outstanding treatment records may contain complaints 
and treatment related to a cervical spine disability in close 
proximity to the Veteran's service and may contribute to a more 
complete picture of the circumstances surrounding the origin of 
the Veteran's cervical spine injury and disability, the Board 
finds that a remand is needed to obtain all outstanding medical 
evidence relevant to this claim.  Indeed, records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, on remand, the RO will be requested to obtain 
all outstanding VA treatment records identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain all outstanding VA treatment 
records from the VA Medical Centers and 
Clinics in San Diego, CA, San Bernardino, 
CA, and Northport, NY, dated from 1969 to 
the present.  

2.	After the development above has been 
completed to the extent possible, 
reexamine the claims file to determine 
whether any supplementary development is 
warranted including, but not limited to, 
obtaining a VA examination and opinion in 
conjunction with this claim.  

3.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


